Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 207180242138), and further in view of Cadiz (US Patent 7562104) failed to disclose: a system for providing distributed user agent information updating, the system comprising: a storage device, an event stream server, an event database, an application execution server, and a data processing server, the data processing server configured to in response to receiving an event notification from the event stream server, receive, from the event database, an update event associated with an update to an active version of user agent information, the active version of the user agent information actively accessible in the storage device for request enrichment by the application execution server, wherein the event notification is associated with the update event and the event database, generate an updated version of the user agent information according to the update, and replace the active version of the user agent information with the updated version of the user agent information in the storage device based on the event notification while the application execution server enriches a request with the active version of the user agent information, wherein, in response to storing the updated version, the updated version is actively accessible for request enrichment, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Jenkins, Schwartz, Chen and Cadiz discloses of a system for providing distributed user agent information updating, the system comprising: a storage device, an application execution server, and a data processing server, the data processing server configured to in response to receiving an event notification from the event stream server, receive, an update event associated with an update to an active version of user agent information, the active version of the user agent information actively accessible in the storage device for request enrichment by the application execution server, generate an updated version of the user agent information according to the update, and replace the active version of the user agent information with the updated version of the user agent information in the storage device while the application execution server enriches a request with the active version of the user agent information.
However, the prior art, Jenkins, Schwartz, Chen and Cadiz failed to disclose the following subject matter such as in response to receiving an event notification from the event stream server, receiving an update event and storing the updated version and enriching (replacing) the request based on the event notification with updated agent information actively accessible from the event update stream server.
Claim 11 is the product claim, similar to the claim 1, and claim 17 is the method claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193